PER CURIAM:
Gregory Wayne Alford appeals the district court’s order accepting the recommendation of the magistrate judge and district court’s adverse grant of summary judgment on his employment discrimination * and retaliation action. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. Alford v. South Carolina Dep’t of Corrections, No. 3:04-cv-23257-CMC, 2006 WL 1997434 (D.S.C. July 17, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Alford’s failure to object to the magistrate judge’s recommendation as to his race discrimination claims, after proper notice of the consequences of his failure to do so, results in waiver of this issue on review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985); see also Thomas v. Arn, 474 U.S. 140, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985).